     Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.1 Page 1 of 37




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

BARBARA BENTLEY,

                Plaintiff,

v.

NEA MANAGEMENT GROUP LLC,
NEA FINANCIAL MANAGEMENT GROUP, LLC,
1ST SOUTHERN FINANCIAL SERVICES, LLC,
WD GLOBAL GROUP LLC,
OAK AT THE LEAGUE LLC,
OAK ATL LEAGUE LLC,
CASSIUSUIS T. SIMON,
WILLIE G. IVY,
SHAQUANA YVONNE JACKSON, and
WALDEN MCKENLY DAVIS JR.,

            Defendants.
__________________________________/

                                            COMPLAINT

I.        Introduction

          1.    Plaintiff is a victim of credit identity theft, whose stolen personal and financial

information was used to create a counterfeit credit card account and fake debt. Defendants are

debt collectors and credit identity thieves who acquired and used the stolen information and

counterfeit account to contact and falsely threaten plaintiff with litigation, prosecution and other

adverse consequences, and extort the payment of money from plaintiff.

          2.    Defendants have violated the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et seq., and Driver’s Privacy Protection Act of 1994 (“DPPA”), 18 U.S.C. § 2721

et seq.


                                                  1
  Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.2 Page 2 of 37




       3.      Defendants, along with other entities and individuals to be identified in discovery,

are involved in a large, elaborate, and ongoing scheme to contact consumers across the country

and falsely threaten litigation, prosecution and other adverse consequences unless the consumers

pay money to defendants to supposedly satisfy counterfeit, paid, or time-barred debts.

Defendants’ scheme is sometimes known as “The Shakedown” or “The Shake.”

       4.      These schemes are epidemic and are operated by thousands of entities located in

and around Los Angeles, California, Jacksonville and Miami, Florida, Buffalo, New York,

Atlanta, Georgia, Charlotte, North Carolina, and Rock Hill, South Carolina.

       5.      On November 4, 2015, the Federal Trade Commission and other law enforcement

authorities around the country announced the first coordinated federal-state enforcement

initiative targeting deceptive and abusive debt collection practices. The “Operation Collection

Protection” initiative is described by the FTC as a nationwide crackdown by federal, state, and

local law enforcement authorities against collectors who use illegal tactics such as harassing

phone calls and false threats of litigation, arrest, and wage garnishment. The initiative targets

debt collectors who attempt to collect so-called phantom debts – phony debts that consumers do

not actually owe. See www.ftc.gov/news-events/press-releases/2015.

       6.      Even more recently, the federal government has begun to criminally indict

individuals involved in the type of scam that is described in this complaint. See, for example, the

forty-one count indictment filed on March 3, 2016 by the United States of America against Alan

Ceccarelli, in the United States District Court, Western District of New York (Buffalo), Case No.

1:16-cr-00024-EAW-HKS-1, 122, with charges that include Wire Fraud and Aggravated Identity

Theft. See also, Consumer Financial Protection Bureau v. Douglas MacKinnon et al., U.S.



                                                  2
  Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.3 Page 3 of 37




District Court, Western District of New York (Buffalo), Case No. 1:16-cv-00880FPG, filed

November 2, 2016, in which the government alleges that the defendants cheated thousands of

consumers out of millions of dollars by running the same type of scam that is described in this

complaint.

       7.        The Identity Theft and Assumption Deterrence Act, 18 U.S.C. § 1028, makes it a

felony to “knowingly transfer, possess, or use, without lawful authority, a means of identification

of another person with the intent to commit, or to aid or abet, or in connection with, any unlawful

activity that constitutes a violation of Federal law . . . .” The act defines a “means of

identification” to include an individual’s “name, social security number, date of birth,” and other

information.

II.    Jurisdiction

       8.        The Court has jurisdiction under 15 U.S.C. § 1692k(d) (FDCPA), 18 U.S.C. §

2724(a) (DPPA), and 28 U.S.C. § 1331.

III.   Parties

       9.        Plaintiff Barbara Bentley is an adult, natural person. Ms. Bentley is a “consumer”

and “person” as the terms are defined and used in the FDCPA. Ms. Bentley is a “person” as the

term is defined and used in the DPPA.

       10.       Defendant NEA Management Group LLC (“NEA”), also known as NEA

Management Group, also known as NEA Management Services, is an active Georgia limited

liability company, formed on or about September 17, 2016. On April 2, 2020, NEA filed with

the State of Georgia a Notice of Reinstatement that falsely stated the “Principal Office Address”

for NEA is 541 10th Street NW, “Suite 419,” Atlanta, Georgia 30318, when in fact, the “Suite” is



                                                   3
  Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.4 Page 4 of 37



merely a private mailbox (No. 419) rented by defendants from The UPS Store No. 2557. NEA

has operated its debt collection call center from multiple locations, including: 4500 Satellite

Boulevard, Suite 2320, Duluth, Georgia 30094 and 3781 Presidential Parkway, Suite 132,

Atlanta, Georgia 30340. The registered agent for NEA is defendant Cassiusuis T. Simon, 541 10th

Street NW, “Suite 419,” Atlanta, Georgia 30318. NEA uses interstate commerce and the mails in

a business the principal purpose of which is the collection of debts. NEA regularly collects or

attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due

another. NEA is a “debt collector” as the term is defined and used in the FDCPA.

       11.     On April 3, 2020, defendants registered through GoDaddy.com, LLC, the internet

domain www.neamanagement.com. The domain links to an active website that describes NEA as

a debt collection agency located at 541 10th Street NW, “Suite 419,” Atlanta, Georgia 30318,

telephone numbers 844-891-8461 and 765-654-3451 (fax). Defendants use the domain to send

and receive email with the addresses info@neamanagement.com and

privacy@neamanagement.com.

       12.     On October 3, 2016, defendant’s agent, non-party Frederick J. Ross, also known

as “Rick” Ross, doing business as “Buffalo Technology Solutions,” 6271 Bridlewood Drive

South, East Amherst, New York 14051-2033, 1420 River Station Drive, Lawrenceville, Georgia

30045-2750 and 3651 Evans Mill Road, Lithonia, Georgia 30038-3404, registered through

GoDaddy.com, LLC, the internet domain www.neamanagementgroup.com. The domain linked to

a now defunct website that described NEA as a debt collection agency located at 541 10th Street

NW, “Suite 419,” Atlanta, Georgia 30318, telephone number 678-999-7732. Defendants used the

domain to send and receive email with the address info@neamanagementgroup.com.

       13.     The Better Business Bureau for Atlanta, Georgia maintains an internet website

                                                 4
  Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.5 Page 5 of 37



that contains nearly fifty consumer complaints that describe NEA engaging in the same credit

identity theft and debt collection scam that is described in this complaint.

       14.     Defendants also use the email address neamgmt@yahoo.com to conduct their

credit identity theft and debt collection scam.

       15.     NEA directly and indirectly participated in the efforts to collect an alleged debt

from Ms. Bentley that are described in this complaint.

       16.     Defendant NEA Financial Management Group, LLC (“NEAFMG”), originally

known as NEA Group Collections, LLC, is a Georgia limited liability company, formed on or

about October 27, 2016, with a “Principal Office Address” of 541 10th Street NW, “Suite 419,”

Atlanta, Georgia 30318, which is the same private mailbox (No. 419) rented by defendants from

The UPS Store No. 2557. The registered agent for NEAFMG is defendant Shaquana Yvonne

Jackson, 8577 Kencrest Drive, Winston, Georgia 30187. NEAFMG uses interstate commerce

and the mails in a business the principal purpose of which is the collection of debts. NEAFMG

regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another. NEAFMG is a “debt collector” as the term is defined and used in the

FDCPA.

       17.     NEAFMG directly and indirectly participated in the efforts to collect an alleged

debt from Ms. Bentley that are described in this complaint.

       18.     On April 12, 2018, four ex-employees of NEA filed a lawsuit against NEA for

doing work as debt collectors and not getting paid in violation of the Fair Labor Standards Act.

Angela Boyer et al. v. NEA Management Group, LLC, U.S. District Court, Northern District of

Georgia (Atlanta), Case No. 1:18-cv-01580-WMR. On October 15, 2019, NEA filed a Motion to

Set Aside or Vacate Default Judgment, arguing that “NEA Management Group LLC” had paid its

                                                  5
  Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.6 Page 6 of 37



ex-employees in full (Doc. 13), and attached as supporting documents, the Affidavit of

Cassiusuis T. Simon (Doc. 13-1), as well as a photocopy of each ex-employee’s final paycheck

stub (Doc. 13-2). Each paycheck stub identified as the employer/payor, “NEA Group Collections

LLC, 541 10th Street NW, Suite 419, Atlanta, GA 30318-5713, (404) 903-8647,” demonstrating

that NEA and NEAFMG are operated by defendants as one and the same entity. Telephone

number 404-903-8647 is registered to and used by defendant Shaquana Yvonne Jackson to

conduct her credit identity theft and debt collection scam.

        19.     Defendant 1st Southern Financial Services, LLC (“1SFS”) is a Georgia limited

liability company, formed on or about January 14, 2019, with a “Principal Office Address” of

5303 Peachtree Boulevard, #406, Chamblee, Georgia 30341. The registered agent for 1SFS is

defendant defendant Cassiusuis T. Simon, 541 10th Street NW, “Suite 419,” Atlanta, Georgia

30318. 1SFS uses interstate commerce and the mails in a business the principal purpose of which

is the collection of debts. 1SFS regularly collects or attempts to collect, directly or indirectly,

debts owed or due or asserted to be owed or due another. 1SFS is a “debt collector” as the term is

defined and used in the FDCPA.

        20.     A portion of the money collected by defendants from their victims is paid over by

payment processors to 1SFS.

        21.     1SFS directly and indirectly participated in the efforts to collect an alleged debt

from Ms. Bentley that are described in this complaint.

        22.     Defendant WD Global Group LLC (“WDGG”) is an active Georgia limited

liability company, formed on or about June 23, 2015, TIN: 47-435699. According to the WDGG

annual registration filed with the State of Georgia, the principal office address for WDGG is

2300 Lake Park Drive SE, Suite 150, Smyrna, Georgia 30080, which has been rented by

                                                   6
  Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.7 Page 7 of 37



defendants since December 1, 2017. The registered agent for WDGG is defendant Walden

McKenly Davis Jr., 8725 Roswell Road. “Suite O-256,” Sandy Springs, Georgia 30350, but the

“suite” is merely a private mailbox rented by defendants from a Pak Mail franchise. WDGG uses

interstate commerce and the mails in a business the principal purpose of which is the collection

of debts. WDGG regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another. WDGG is a “debt collector” as the term is defined and

used in the FDCPA.

       23.     On February 9, 2020, WDGG filed Amended Articles of Organization with the

State of Georgia, stating defendant Walden McKenly Davis Jr. is a Managing Member of WDGG

and defendant Shaquana Yvonne Jackson is a Member of WDGG.

       24.     On October 5, 2017, defendants anonymously registered through WhoisGuard,

Inc., the internet domain www.wdglobalgroup.com. The domain links to an active website that

describes WDGG as a “collection agency . . . headquartered in Atlanta, Georgia, with over 25

years of debt collection and account service and collection agency experience at all stages. . . .”

The website provides the address 8725 Roswell Road. “Suite O-256,” Sandy Springs, Georgia

30350, telephone number 678-293-5099, and email address info@wdglobalgroup.com.

       25.     According to the Georgia State Board of Workers Compensation, in 2018 and

2019, WDGG provided workers compensation insurance to its employees through Hartford

Casualty Insurance Company, Policy No. 76WEGAA9LNA.

       26.     WDGG directly and indirectly participated in the efforts to collect an alleged

debt from Ms. Bentley that are described in this complaint.

       27.     Defendant Oak At The League LLC (“OATL”) is an active Georgia limited

liability company, formed on or about July 11, 2018. According to the OATL annual registration

                                                  7
  Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.8 Page 8 of 37



filed with the State of Georgia, the principal office address for OATL is 8725 Roswell Road.

“Suite O-275,” Sandy Springs, Georgia 30350, but the “suite” is merely a private mailbox rented

by defendants from a Pak Mail franchise. The registered agent for OATL is Vivianne Hardy

Townes, 2764 South Clark Drive, Suite A, Atlanta, Georgia 30344. OATL uses interstate

commerce and the mails in a business the principal purpose of which is the collection of debts.

OATL regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another. OATL is a “debt collector” as the term is defined and used in

the FDCPA.

       28.     OATL directly and indirectly participated in the efforts to collect an alleged

debt from Ms. Bentley that are described in this complaint.

       29.     Defendant Oak Atl League LLC (“OAL”) is an active Georgia limited liability

company, formed on or about July 11, 2018. According to the OAL annual registration filed with

the State of Georgia, the principal office address for OAL is 8725 Roswell Road. “Suite O-275,”

Sandy Springs, Georgia 30350, but the “suite” is merely a private mailbox rented by defendants

from a Pak Mail franchise. The registered agent for OAL is Vivianne Hardy Townes, 2764 South

Clark Drive, Suite A, Atlanta, Georgia 30344. OAL uses interstate commerce and the mails in a

business the principal purpose of which is the collection of debts. OAL regularly collects or

attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due

another. OAL is a “debt collector” as the term is defined and used in the FDCPA.

       30.     OAL directly and indirectly participated in the efforts to collect an alleged

debt from Ms. Bentley that are described in this complaint.

       31.     NEA, NEAFMG, 1SFS, WDGG, OATL and OAL are sometimes collectively



                                                 8
  Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.9 Page 9 of 37



referred to as the “Corporate Defendants” in this complaint.

       32.     Defendant Cassiusuis T. Simon, also known as Cassiusuis Tillmone Simon, also

known as Cassius Simon, also known as “Super Cat,” is a natural person, age 37, purportedly

residing at: 1284 Atlantic Drive NW, Atlanta, Georgia 30318; 8804 Lake Road, Union City,

Georgia 30291; or 104 Mossycup Drive, Fairburn, Georgia 30213. Mr. Simon is an owner,

officer, member, manager, employee and agent of the Corporate Defendants. Mr. Simon uses

multiple email addresses to conduct his credit identity theft and debt collection scam, including

cassius702@yahoo.com. Mr. Simon uses multiple telephone numbers to conduct his credit

identity theft and debt collection scam, including 404-201-3688. Mr. Simon uses interstate

commerce and the mails in a business the principal purpose of which is the collection of debts.

Mr. Simon regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another. Mr. Simon is a “debt collector” as the term is defined and

used in the FDCPA.

       33.     Mr. Simon has an extensive criminal record, with arrests, indictments and/or

convictions for numerous crimes, committed over a period that includes virtually his entire adult

life, both misdemeanors and felonies, including: Financial Identity Fraud; Forgery 1st Degree;

Felony Concealment of False Statements and Writings; Conversion; Possession of Cocaine;

Statutory Rape; Possession of Firearm During a Crime; Child Abandonment; Cruelty to Children

Third Degree; Battery; Violation of Probation; Robbery; Disorderly Conduct; Resisting Arrest;

Driving While License Suspended; and numerous traffic violations. It will need to be determined

whether Mr. Simon is currently on probation for any of his numerous crimes and convictions.

       34.     Mr. Simon, despite his prior arrests, indictments and/or convictions for numerous



                                                 9
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.10 Page 10 of 37



crimes, owns, operates and oversees defendants’ credit identity theft and debt collection scam,

with multiple call centers and multiple employees and agents.

       35.     Mr. Simon (a) created the collection policies and procedures used by the

Corporate Defendants and their employees and agents, in connection with their common efforts

to collect consumer debts, (b) managed or otherwise controlled the daily collection operations of

the Corporate Defendants, (c) oversaw the application of the collection policies and procedures

used by the Corporate Defendants and their employees and agents, (d) drafted, created, approved

and ratified the tactics and scripts used by the Corporate Defendants and their employees and

agents, to collect debts from consumers, including the tactics and scripts that were used to

attempt to collect an alleged debt from Ms. Bentley as stated in this complaint, (e) ratified the

unlawful debt collection practices and procedures used by the Corporate Defendants and their

employees and agents, in connection with their common efforts to collect consumer debts, and (f)

had knowledge of, approved, participated in, and ratified the unlawful debt collection practices

used by the Corporate Defendants and their employees and agents, in attempts to collect an

alleged debt from Ms. Bentley as stated in this complaint.

       36.     Mr. Simon directly and indirectly participated in the efforts to collect an alleged

debt from Ms. Bentley that are described in this complaint.

       37.     Defendant Willie G. Ivy, also known as Willie George Ivy, is a natural person, age

50, purportedly residing at 3832 Waldrop Hills Drive, Decatur, Georgia 30034 or 7475 Clipper

Cove, Stone Mountain, Stone Mountain, Georgia 30087. Mr. Ivy is a manager, employee and

agent of the Corporate Defendants. Mr. Ivy uses multiple email addresses to conduct his credit

identity theft and debt collection scam, including w1g5i@yahoo.com. Mr. Ivy uses interstate



                                                 10
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.11 Page 11 of 37



commerce and the mails in a business the principal purpose of which is the collection of debts.

Mr. Ivy regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another. Mr. Ivy is a “debt collector” as the term is defined and used

in the FDCPA.

          38.   Mr. Ivy operates and oversees defendants’ credit identity theft and debt collection

scam, with overall supervision of defendants’ multiple call centers and multiple employees and

agents.

          39.   Mr. Ivy (a) created the collection policies and procedures used by the Corporate

Defendants and their employees and agents, in connection with their common efforts to collect

consumer debts, (b) managed or otherwise controlled the daily collection operations of the

Corporate Defendants, (c) oversaw the application of the collection policies and procedures used

by the Corporate Defendants and their employees and agents, (d) drafted, created, approved and

ratified the tactics and scripts used by the Corporate Defendants and their employees and agents,

to collect debts from consumers, including the tactics and scripts that were used to attempt to

collect an alleged debt from Ms. Bentley as stated in this complaint, (e) ratified the unlawful debt

collection practices and procedures used by the Corporate Defendants and their employees and

agents, in connection with their common efforts to collect consumer debts, and (f) had

knowledge of, approved, participated in, and ratified the unlawful debt collection practices used

by the Corporate Defendants and their employees and agents, in attempts to collect an alleged

debt from Ms. Bentley as stated in this complaint.

          40.   Mr. Ivy directly and indirectly participated in the efforts to collect an alleged debt

from Ms. Bentley that are described in this complaint.



                                                  11
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.12 Page 12 of 37



       41.     Defendant Shaquana Yvonne Jackson is a natural person, age 41, purportedly

residing at 8577 Kencrest Drive, Winston, Georgia 30187. Ms. Jackson is an owner, officer,

member, manager, employee and agent of the Corporate Defendants. Ms. Jackson uses multiple

email addresses to conduct her credit identity theft and debt collection scam, including

s.jackson@wdglobalgroup.com. Ms. Jackson uses multiple telephone numbers to conduct her

credit identity theft and debt collection scam, including 404-903-8647. Ms. Jackson uses

interstate commerce and the mails in a business the principal purpose of which is the collection

of debts. Ms. Jackson regularly collects or attempts to collect, directly or indirectly, debts owed

or due or asserted to be owed or due another. Ms. Jackson is a “debt collector” as the term is

defined and used in the FDCPA.

       42.     Ms. Jackson is licensed (No. 371445) to sell real estate in Georgia and is affiliated

with Real Broker LLC, 715 Peachtree Street NE, Atlanta, Georgia 30308, office telephone

number 855-450-0442.

       43.     Ms. Jackson operates and oversees defendants’ credit identity theft and debt

collection scam, with overall supervision of defendants’ call center and employees and agents

located at 2300 Lake Park Drive SE, Suite 150, Smyrna, Georgia 30080.

       44.     Ms. Jackson (a) created the collection policies and procedures used by the

Corporate Defendants and their employees and agents, in connection with their common efforts

to collect consumer debts, (b) managed or otherwise controlled the daily collection operations of

the Corporate Defendants, (c) oversaw the application of the collection policies and procedures

used by the Corporate Defendants and their employees and agents, (d) drafted, created, approved

and ratified the tactics and scripts used by the Corporate Defendants and their employees and



                                                 12
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.13 Page 13 of 37



agents, to collect debts from consumers, including the tactics and scripts that were used to

attempt to collect an alleged debt from Ms. Bentley as stated in this complaint, (e) ratified the

unlawful debt collection practices and procedures used by the Corporate Defendants and their

employees and agents, in connection with their common efforts to collect consumer debts, and (f)

had knowledge of, approved, participated in, and ratified the unlawful debt collection practices

used by the Corporate Defendants and their employees and agents, in attempts to collect an

alleged debt from Ms. Bentley as stated in this complaint.

       45.     Ms. Jackson directly and indirectly participated in the efforts to collect an alleged

debt from Ms. Bentley that are described in this complaint.

       46.     Defendant Walden McKenly Davis Jr., also known as Dee Money, is a natural

person, age 41, purportedly residing at 8 Paris Park Place, Unit 8, Sandy Springs, Georgia 30350.

Mr. Davis is an owner, officer, member, manager, employee and agent of the Corporate

Defendants. Mr. Davis uses interstate commerce and the mails in a business the principal purpose

of which is the collection of debts. Mr. Davis regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another. Mr. Davis is a “debt

collector” as the term is defined and used in the FDCPA.

       47.     On September 27, 2019, the Internal Revenue Service filed a Federal Tax Lien

(Book 2224, Page 143) in the DeKalb Superior Court - Decatur, against Walden McKenly Davis

Jr., 8725 Roswell Road, “Suite O-256,” Sandy Springs, Georgia 30350, which is the same private

mailbox used by WDGG and rented from a Pak Mail franchise.

       48.     On March 4, 2020, a UCC Statement (#720008862) was filed with the Barrow

County, Georgia Superior Court Clerks Office, naming defendants Walden McKenly Davis Jr.,



                                                 13
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.14 Page 14 of 37



8725 Roswell Road, “Suite O-256,” Sandy Springs, Georgia 30350, Oak At The League LLC and

Oak Atl League LLC as co-debtors, CT Corporation System as representative for the secured

party, and listing as collateral, “general intangibles including proceeds and products,” “chattel

paper including proceeds and products,” “contract rights including proceeds and products” and

“accounts including proceeds and products.” Upon information and belief, the secured party

affiliated with this UCC statement has financed defendants’ credit identity theft and debt

collection scam, specifically, defendants’ purchase of portfolios of allegedly delinquent, stolen

and counterfeit consumer accounts.

       49.     Mr. Davis (a) created the collection policies and procedures used by the

Corporate Defendants and their employees and agents, in connection with their common efforts

to collect consumer debts, (b) managed or otherwise controlled the daily collection operations of

the Corporate Defendants, (c) oversaw the application of the collection policies and procedures

used by the Corporate Defendants and their employees and agents, (d) drafted, created, approved

and ratified the tactics and scripts used by the Corporate Defendants and their employees and

agents, to collect debts from consumers, including the tactics and scripts that were used to

attempt to collect an alleged debt from Ms. Bentley as stated in this complaint, (e) ratified the

unlawful debt collection practices and procedures used by the Corporate Defendants and their

employees and agents, in connection with their common efforts to collect consumer debts, and (f)

had knowledge of, approved, participated in, and ratified the unlawful debt collection practices

used by the Corporate Defendants and their employees and agents, in attempts to collect an

alleged debt from Ms. Bentley as stated in this complaint.

       50.     Mr. Davis directly and indirectly participated in the efforts to collect an alleged



                                                 14
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.15 Page 15 of 37



debt from Ms. Bentley that are described in this complaint.

       51.     Defendants and their employees and agents, in efforts to conceal their true

identities and location, have conducted their credit identity theft and debt collection scam using

multiple, unregistered names, including: Diversified Solutions; Diversified Solutions Firm;

Diversified Solutions Firm, Collections Division; Diversified Solutions Corporation; Midway

Mitigation Group; MM3; Northcrest Phoenix & Associates; and NEA Investigative Services.

       52.     Defendants and their employees and agents have conducted their credit identity

theft and debt collection scam using multiple email addresses, including:

processingclerk@clerk.com.

       53.     Defendants and their employees and agents have conducted their credit identity

theft and debt collection scam using multiple addresses, including: P.O. Box 7420, Lubbock,

Texas 79402; and P.O. Box 6459, Phoenix, Arizona 85003.

       54.     Defendants and their employees and agents have conducted their credit identity

theft and debt collection scam using multiple telephone numbers, including: 213-333-5705; 213-

805-7491; 217-718-6244; 231-333-5705; 301-850-2791; 314-621-3222; 325-480-8447; 347-809-

5892; 386-868–0131; 404-903-8647; 406-203-4218; 480-437-2067; 480-937-0257; 480-937-

0258; 480-937-0264; 480-937-0282; 480-937-0267; 516-714-3840; 575-680-1292; 607-821-

7817; 614-867-9197; 678-293-5099; 704-307-4218; 706-341-0076; 713-960-4042; 727-304-

6031; 727-431-9352; 800-371-3817; 805-637-7243; 806-576-3389; 808-626-5003; 815-402-

3551; 815-402-3758; 815-402-3798; 815-402-3551; 833-409-9462; 833-637-0169; 855-200-

6701; and 952-314-5579.

       55.     Non-party PNS Partners, LLC (“PNS”), doing business as Pay N Seconds, is an



                                                15
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.16 Page 16 of 37



active Tennessee limited liability company, doing business at 240 Glenis Drive, Murfreesboro,

Tennessee 37129. PNS maintains an internet website at www.paynseconds.com. PNS is a

registered ISO (Independent Sales Organization) of Synovus Bank, Columbus, Georgia. PNS, for

a fee, provides merchants with a channel to process credit card and debit card payments that are

made to the merchants.

       56.     Defendants use PNS to process debit card payments that defendants extort from

consumers in connection with defendants’ credit identity theft and debt collection scheme. The

extorted funds are deposited into a Merchant Account at Synovus Bank, maintained by

defendants in the name of WD Global Group LLC.

       57.     Defendants’ use of the services of PNS and Synovus Bank to defraud consumers

violates the terms of defendants’ contracts with PNS and Synovus Bank and makes PNS and

Synovus Bank complicit in defendants’ credit identity theft and debt collection scheme.

       58.     Non-party Zen Master Group LLC is an active Georgia limited liability company,

formed July 2, 2018, with a principal office address of 8725 Roswell Road, “Suite O-275,”

Sandy Springs, Georgia 30350, but the “suite” is merely a private mailbox rented by defendants

from a Pak Mail franchise. The company is managed by defendant Walden McKenly Davis Jr.

and non-party Mary Davis. It will need to be determined in discovery to what extent, if any, Zen

Master Group LLC participated in the efforts to collect an alleged debt from Ms. Bentley that are

described in this complaint.

       59.     Non-party D’Aur Properties LLC is an active Georgia limited liability company,

formed October 6, 2008, with a principal office address of 8725 Roswell Road, “Suite O-275,”

Sandy Springs, Georgia 30350, but the “suite” is merely a private mailbox rented by defendants



                                               16
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.17 Page 17 of 37



from a Pak Mail franchise. The company is managed by defendant Walden McKenly Davis Jr.

On September 11, 2019, a UCC Statement (#06019007134) was filed with the Fulton County,

Georgia Superior Court Clerks Office, naming D’Aur Properties LLC as debtor, Advantage

Platform Services Inc. as secured party, and listing as collateral, “intangibles and proceeds,

inventory and proceeds, and negotiable instruments and proceeds.” It will need to be determined

in discovery to what extent, if any, D’Aur Properties LLC participated in the efforts to collect an

alleged debt from Ms. Bentley that are described in this complaint.

       60.     Non-party Dee Money Entertainment, Inc. is an active Georgia corporation,

formed August 27, 2004, with a principal office address of 8725 Roswell Road, “Suite O-256,”

Sandy Springs, Georgia 30350, but the “suite” is merely a private mailbox rented by defendants

from a Pak Mail franchise. The company’s officers are defendant Walden McKenly Davis Jr. and

non-party Trinesa Ridgeway. It will need to be determined in discovery to what extent, if any,

Dee Money Entertainment, Inc. participated in the efforts to collect an alleged debt from Ms.

Bentley that are described in this complaint.

       61.     Non-party Sky Kouture Inc. is an active Georgia corporation, formed January 16,

2016, with a principal office address of 8577 Kencrest Drive, Winston, Georgia 30187, which is

the residence of defendant Shaquana Yvonne Jackson. The officers of the company are defendant

Shaquana Yvonne Jackson and non-party Sharon Jackson. It will need to be determined in

discovery to what extent, if any, Sky Kouture Inc. participated in the efforts to collect an alleged

debt from Ms. Bentley that are described in this complaint.

       62.     Non-party Never Eat Alone Ent, LLC is an active Georgia corporation, formed

March 27, 2015, with a principal office address of 2451 Cumberland Parkway SE, “Suite 3436,”



                                                 17
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.18 Page 18 of 37



Atlanta, Georgia 30339, which is merely a private mailbox (No. 3436) rented from The UPS

Store No. 2687 by defendant Cassiusuis T. Simon. It will need to be determined in discovery to

what extent, if any, Never Eat Alone Ent, LLC participated in the efforts participated in the

efforts to collect an alleged debt from Ms. Bentley that are described in this complaint.

        63.     All defendants, along with other companies, employees and agents to be identified

in discovery and named as additional defendants in this lawsuit, are intricately bound together

and combine their efforts in a joint and common enterprise and use concerted attempts to collect

debts allegedly owed by consumers throughout the United States. Defendants and the other

entities operate collectively and together, in such as way that they are collecting debts for the

benefit of each other, and making each participant jointly and severally for the unlawful acts of

each of the other participants.

        64.     An entity that itself meets the definition of debt collector is liable for the unlawful

collection activities carried out by another debt collector on its behalf. See, e.g., Pollice v.

National Tax Funding, L.P., 225 F.3d 379, 404-06 (3d Cir.2000); Janetos v. Fulton Friedman &

Gullace, LLP, 825 F.3d 317, 325-26 (7th Cir.2016); Fox v. Citicorp Credit Services, Inc., 15

F.3d 1507, 1516 (9th Cir.1994); Wadlington v. Credit Acceptance Corp., 76 F.3d 103, 108 (6th

Cir.1996); Verburg v. Weltman, Weinberg & Reis Co., LPA et al., No. 1:13-cv-1328, 2016 WL

1273349, *7-8 (W.D. Mich. Mar. 28, 2016).

        65.     A shareholder, owner, officer, member, manager, employee or agent of a

corporate debt collector can be held liable for violating the FDCPA, without piercing the

corporate veil, by being directly involved in the day-to-day operation of the company, including

the training and managing of employees, reviewing or supervising the review of accounts,



                                                  18
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.19 Page 19 of 37



materially participating in the activities of the company, supervising collection activities,

overseeing compliance with applicable collection laws, ratifying unlawful acts, and the like, for

the reason that each such individual is himself a “debt collector” within the statutory definition,

namely, each is a “person” in a business, “the principal purpose of which is the collection of any

debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.” 15 U.S.C. § 1692a(6). See Kistner v. Law Offices of

Michael P. Margelefsky, LLC, 518 F.3d 433, 435-438 (6th Cir. 2008); Russell v. Goldman Roth

Acquisitions, LLC, 847 F.Supp.2d 994, 1004-06 (W.D.Mich. 2012).

IV.    Facts

       66.     Sometime prior to April 2020, plaintiff Barbara Bentley’s private, personal and

financial information, including Ms. Bentley’s Social Security Number, date of birth, residential

address, telephone numbers, and banking information, was compromised, stolen and unlawfully

used to create a counterfeit payday loan account with “Webloan,” account number 8005018018,

with a related, counterfeit allegedly unpaid debt.

       67.     The perpetrators included Ms. Bentley’s counterfeit account in multiple

portfolios containing thousands of other counterfeit accounts, and then sold the portfolios to

multiple criminal enterprises across the country, to be used to contact and threaten consumers,

including Ms. Bentley, with litigation, prosecution and other adverse consequences, in efforts to

extort the payment of money from the credit identity theft victims.

       68.     Ms. Bentley denies owing any money to Webloan or any other entity in

connection with the account.

       69.     Ms. Bentley refuses to pay any money to Webloan or any other entity in



                                                 19
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.20 Page 20 of 37




connection with the account.

       70.     Defendants somehow acquired Ms. Bentley’s counterfeit account along with Ms.

Bentley’s stolen personal, private and financial information.

       71.     On or about April 26, 2020, defendants placed a call to Ms. Bentley’s cellular

telephone and spoke with Ms. Bentley. In the ensuing conversation, defendants’ employee and

agent, who identified herself as a “mediator” with “Diversified Solutions Firm, Collection

Division,” made the following statements to Ms. Bentley:

               a)     Ms. Bentley owed $735.42 for an unpaid payday loan obtained by Ms.

                      Bentley from Webloan, original account number 8005018018.

               b)     Webloan was in the process of filing a lawsuit against Ms. Bentley to

                      collect the debt.

               c)     The court was going to enter a judgment against Ms. Bentley in the

                      amount of $1,854.11.

               d)     Diversified Solutions Firm is a mediator, hired by Webloan to mediate the

                      claim against Ms. Bentley.

               e)     The Fair Debt Collection Practices Act requires Webloan to attempt to

                      mediate the claim with Ms. Bentley and “stop action” in efforts to settle at

                      a reduced balance and prevent the court from entering judgment against

                      Ms. Bentley.

               f)     Diversified Solutions Firm had authority to settle the account for $670.00,

                      to be paid in monthly installments beginning May 1, 2020.

In response to defendants’ false representations and threats, Ms. Bentley provided defendants’



                                                20
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.21 Page 21 of 37




employee and agent with Ms. Bentley’s debit card information.

       72.     On or about April 27, 2020, Ms. Bentley reviewed her financial records and was

unable to find any documents to support defendants’ claim that Ms. Bentley had ever obtained a

loan from Webloan or any related entity. When Ms. Bentley realized that defendants were

running a scam, Ms. Bentley immediately contacted her bank and cancelled the debit card

account number that Ms. Bentley had provided to defendants.

       73.     On May 1, 2020, defendants attempted to take $75.00 from Ms. Bentley’s bank

account, but the attempt was declined by Ms. Bentley’s bank.

       74.     On May 1, 2020, defendants, using the name Diversified Solutions Firm, sent an

email from processingclerk@clerk.com to Ms. Bentley, with an attached letter advising Ms.

Bentley that defendants’ attempt to take $75.00 from Ms. Bentley’s bank account had been

declined by Ms. Bentley’s bank. The letter falsely and wrongfully threatened that if Ms. Bentley

did not immediately contact defendants to reschedule the payment, defendants would “forward

this account to Chex Systems.” The email and letter are attached to this complaint as Exhibit A.

       75.     On May 27, 2020 at approximately 10:18 a.m., defendants, using the name

Diversified Solutions Firm, sent an email from processingclerk@clerk.com to Ms. Bentley, with

an internet link to a document at http://easyesign.io/d/140097, that if signed would authorize

defendants to take money from Ms. Bentley’s bank account. Ms. Bentley refused to sign the

document. The email is attached to this complaint as Exhibit B.

       76.     On May 27, 2020 at approximately 10:29 a.m., Ms. Bentley sent an email in reply

to defendants’ email, demanding that defendants cease communicating with Ms. Bentley. The

email is attached to this complaint as Exhibit B.



                                                21
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.22 Page 22 of 37




       77.     On May 27, 2020 at approximately 4:23 p.m., defendants, using the name

Diversified Solutions Corp., sent another email from processingclerk@clerk.com to Ms. Bentley,

with an attached document that if signed would authorize defendants to take money from Ms.

Bentley’s bank account. Ms. Bentley refused to sign the document. The email is attached to this

complaint as Exhibit C.

       78.     On May 27, 2020 at approximately 11:59 p.m., Ms. Bentley sent another email in

reply to defendants’ email, again demanding that defendants cease communicating with Ms.

Bentley. The email is attached to this complaint as Exhibit C.

       79.     On June 1, 2020 at approximately 12:58 p.m., defendants placed a call from

telephone number 727-431-9352 to Ms. Bentley’s cellular telephone and left the following

message on Ms. Bentley’s voice mail: “This message is intended for Barbara Bentley. This is in

regards to your out of court settlement in Case 628096. Your case file has been in delinquent

status since May 1st. They’re under the impression that you are waiving your rights to voluntary

restitution and you do not wish to move forward in regards to settling your account outside of

mediation. Please be advised that if we do not reach contact with you before the end of business

today, they are going to revoke your account, meaning that the $670.00 balance you agreed to

settle will be revoked and we will pursue the full balance in a court setting total $1,854.11 if this

complaint has to be forwarded out because you have yet to submit payment on your account.

Again, if this is not your intention, you need to call the NSF Department at phone number 833-

637-0169 in regards to getting your account back on track. Otherwise, we have done the best we

could in regards to keeping your case file off the court docket but if we’re not able to reach

contact with you, we’ll have to assume you’re waiving your rights to voluntary restitution and



                                                 22
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.23 Page 23 of 37




good luck to you ma’am.”

       80.     On June 4, 2020, solely for the purpose of identifying defendants and any other

entities involved in defendants’ credit identity theft and debt collection scheme, Ms. Bentley

authorized a debit card payment to defendants in the amount of $55.95. According to the debit

card’s issuing bank, the payment was processed by non-party PNS Partners, LLC, (“PNS”),

doing business as Pay N Seconds, and deposited into defendants’ merchant account, maintained

in the name of “WD Global Group,” telephone number 833-409-9462, located in Georgia. The

payment posted on June 5, 2020.

       81.     On June 4, 2020 at approximately 12:28 p.m., non-party PNS Partners, LLC,

doing business as Pay N Seconds, sent an email from no_reply@paynseconds.net to Ms. Bentley,

stating that Pay N Seconds is a third-party payment processor, processing Ms. Bentley’s payment

for the “Merchant” named “WD Global Group” and advising Ms. Bentley that to cancel or make

any changes to the payment, Ms. Bentley “must contact WD Global Group at (800) 371-3817 or

email info@wdglobalgroup.com.” The email is attached to this complaint as Exhibit D.

       82.     On June 4, 2020 at approximately 12:31 p.m., defendants, using the name

Diversified Solutions Corp., sent an email from processingclerk@clerk.com to Ms. Bentley, with

an internet link to a document at http://easyesign.io/d/143192, that if signed would authorize

defendants to take money from Ms. Bentley’s bank account. The document stated: “Current

Creditor Name: MM3.” Ms. Bentley refused to sign the document. The email and linked

document are attached to this complaint as Exhibit E.

       83.     On June 5, 2020 at approximately 4:34 p.m., defendants, using the name

Diversified Solutions Firm, sent an email from processingclerk@clerk.com to Ms. Bentley,



                                                23
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.24 Page 24 of 37




stating that “MM3" was not the “Current Creditor” and that defendants “only work on behalf of

the original creditor.” The email is attached to this complaint as Exhibit F.

       84.     On June 5, 2020 at approximately 4:38 p.m., defendants, using the name

Diversified Solutions Firm, sent an email from processingclerk@clerk.com to Ms. Bentley, with

an internet link to a document at http://easyesign.io/d/143834, that if signed would authorize

defendants to take money from Ms. Bentley’s bank account. Ms. Bentley refused to sign the

document. The email and linked document are attached to this complaint as Exhibit G.

       85.     On June 10, 2020 at approximately 9:43 a.m., defendants placed a call from

telephone number 727-304-6031 to Ms. Bentley’s cellular telephone and left the following

message on Ms. Bentley’s voice mail: “This message is intended for Barbara Bentley in regards

to Case File 628096. This is mediator Martha Langley contacting you in regards to your out of

court settlement agreement. Unfortunately we do still see in the system that you have not yet

signed the DocuSign that was sent to your email. We did address the issue with the typo with

your DocuSign and we did get that fixed but we do still see that you have not signed this.

Unfortunately if it is not signed by the end of business today or we do not reach contact with you,

we will have to issue you a refund and status this as a dispute. You will have to move forward in

regards to disputing this matter with the higher balance with our client directly in front of a court

judge. Again, we cannot keep your case out here in the office if the DocuSign is not submitted so

please either you contact the offices, if we don’t hear from you and it’s still not signed, we will

have to assume that you’re waiving rights to voluntary restitution. We will issue you a refund for

the $50.00 payment that you made last week on June 4th and you will have to dispute the matter

directly. Good luck to you ma’am. This is your final notification.”



                                                 24
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.25 Page 25 of 37




       86.     On June 10, 2020 at approximately 10:40 a.m., defendants placed a call from

telephone number 727-304-6031 to Ms. Bentley’s cellular telephone and left the following

message on Ms. Bentley’s voice mail: “This message is intended for Barbara Bentley. This is

Martha Langley again. Our Lead Supervisor did notify me that you did leave another email to us.

I don’t know why you continue to communicate with us via email. We don’t communicate

through email. We’ve been trying to call you every day now since you’ve been communicating

with us through email and you’ve failed to pick up the phone, so we’re going to issue you a

refund for your $50.00 payment. We’re going to status this account as a dispute. Please be

advised you will be notified by a process server for a date to appear in regards to them pursuing

the higher balance, just so that you’re not confused on who you’re paying, you can actually

dispute this with them face to face and their lawyers in regards to disputing this directly. We

definitely don’t want any complications for you so we’re going to issue you a refund and you can

just take care of this with our client directly since you seem you cannot pick up the phone in

regards to communicating with us. So you’ll receive an email notification that your refund has

been issued. A lot of times it does take up to six to ten business days for you to receive your

refund. Please be advised that your social security number will be forwarded out to Chex

Systems. If they do freeze anything with your account, that could be on hold until you appear in

court so just keep those things in mind and maybe you should have legal representation contact

the legal department within the next forty-eight hours. Your legal representation can contact the

legal department. That will be at phone number area code 325-480-8447 and your legal

representation will be able to file for a motion to discovery in regards to assisting you with

disputing. They do have a forty-eight hour window since we’re going to status you as a dispute



                                                 25
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.26 Page 26 of 37




today. So just keep that in mind and good luck to you ma’am.”

       87.     On June 10, 2020 at approximately 10:42 a.m., non-party PNS Partners, LLC,

doing business as Pay N Seconds, sent an email from no_reply@paynseconds.net to Ms. Bentley,

stating that Pay N Seconds is a third-party payment processor, processing Ms. Bentley’s payment

for the “Merchant” named “WD Global Group” regarding “Account #: mm3” and advising Ms.

Bentley that to cancel or make any changes to the payment, Ms. Bentley “must contact WD

Global Group at (800) 371-3817 or email info@wdglobalgroup.com.” The email is attached to

this complaint as Exhibit H.

       88.     The above-described threats and representations made by defendants and

defendants’ employees and agents were false and part of a scripted and unlawful debt collection

practice that is ongoing and is currently being perpetrated by defendants to coerce the payment of

money from thousands of consumers across the country through the use of false threats,

extortion, intimidation, and unlawful harassment, often times on debts that are not owed and

through the use of unlawfully obtained account and personal information.

       89.     Defendants and their employees and agents failed to meaningfully identify

themselves and their companies.

       90.     Defendants and their employees and agents falsely represented that Ms. Bentley

owed money in connection with a counterfeit account.

       91.     Defendants and their employees and agents falsely represented that they had been

retained by the putative original creditor, Webloan, to collect the alleged debt.

       92.     Defendants and their employees and agents falsely represented the name of the

entity that had retained defendants to collect the alleged debt.



                                                 26
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.27 Page 27 of 37




       93.     Defendants and their employees and agents falsely represented and inflated the

amount of Ms. Bentley’s alleged debt.

       94.     Defendants and their employees and agents falsely represented that Ms. Bentley

owed a debt that is not owed.

       95.     Defendants and their employees and agents falsely represented the identity of the

entity to whom the alleged debt is owed.

       96.     Defendants and their employees and agents falsely represented that they are

attorneys and a law firm.

       97.     Defendants and their employees and agents falsely represented that they are

mediators.

       98.     Defendants and their employees and agents wrongfully obtained and wrongfully

used information related to a counterfeit account, as well as Ms. Bentley’s personal and financial

information, in an effort to coerce the payment of money from Ms. Bentley.

       99.     Defendants and their employees and agents falsely represented and falsely implied

that lawyers were involved in the efforts to collect the alleged debt.

       100.    Defendants and their employees and agents falsely represented and falsely implied

that lawyers would become involved in the efforts to collect the alleged debt.

       101.    Defendants and their employees and agents falsely represented and falsely implied

that a lawsuit was going to be filed against Ms. Bentley to collect the alleged debt.

       102.    Defendants and their employees and agents falsely represented and falsely implied

that a lawsuit already had been filed against Ms. Bentley to collect the alleged debt.

       103.    Defendants and their employees and agents falsely represented that a process



                                                 27
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.28 Page 28 of 37




server was going to be dispatched to serve Ms. Bentley with a summons and complaint filed

against Ms. Bentley in efforts to collect the alleged debt.

       104.     Defendants and their employees and agents falsely represented that a court was

going to enter a judgment against Ms. Bentley in connection with the alleged debt.

       105.     Defendants and their employees and agents falsely represented that a court was

going to enter a judgment against Ms. Bentley in connection with the alleged debt in the amount

of $1,854.11.

       106.     Defendants and their employees and agents falsely represented that defendants

would report Ms. Bentley to ChexSystems, a consumer reporting agency.

       107.     Defendants and their employees and agents falsely represented that defendants

would report Ms. Bentley to ChexSystems, a consumer reporting agency, and negatively affect

Ms. Bentley’s credit.

       108.     Defendants and their employees and agents falsely represented that defendants

would report Ms. Bentley to ChexSystems, a consumer reporting agency, and cause

ChexSystems to freeze Ms. Bentley’s bank accounts.

       109.     Defendants and their employees and agents falsely represented that Ms. Bentley

had written a NSF check.

       110.     Defendants and their employees and agents falsely represented and falsely implied

that Ms. Bentley had committed fraud.

       111.     Defendants and their employees and agents falsely represented and falsely implied

that Ms. Bentley had committed a crime.

       112.     Defendants did not intend to file a lawsuit against Ms. Bentley in any court in



                                                 28
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.29 Page 29 of 37




efforts to collect the alleged debt.

         113.   Defendants and their employees and agents falsely represented and falsely implied

that the alleged debt was adversely affecting Ms. Bentley’s ability to obtain credit and credit

score.

         114.   Defendants and their employees and agents wrongfully continued to communicate

with Ms. Bentley, demand payment of the alleged debt, and falsely threaten Ms. Bentley with

adverse consequences, after Ms. Bentley had repeatedly communicated with defendants in

writing and demanded that defendants cease communications with Ms. Bentley.

         115.   The FDCPA states that it is unlawful for a debt collector may not engage in any

conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of any debt. 15 U.S.C. § 1692d.

         116.   The FDCPA states that it is unlawful for a debt collector to use criminal means

to harm the reputation of any person. 15 U.S.C. § 1692d(1).

         117.   The FDCPA states that it is unlawful for a debt collector to place a telephone call

without meaningful disclosure of the caller’s identity. 15 U.S.C. § 1692d(6).

         118.   The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that the debt collector is vouched for or affiliated with the United States or any State. 15

U.S.C. § 1692e(1).

         119.   The FDCPA states that it is unlawful for a debt collector to make any false

representation regarding the character, amount, or legal status of any debt. 15 U.S.C. §

1692e(2)(A).

         120.   The FDCPA states that it is unlawful for a debt collector to make any false



                                                 29
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.30 Page 30 of 37




representation regarding the compensation which may be lawfully received by any debt collector

for the collection of any debt. 15 U.S.C. § 1692e(2)(B).

       121.    The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that any individual is an attorney or that any communication is from any attorney.

15 U.S.C. § 1692e(3).

       122.    The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that nonpayment of any debt will result in the arrest or imprisonment of any person or the

seizure, garnishment, attachment, or sale of any property or wages of any person unless such

action is lawful and the debt collector or creditor intends to take such action. 15 U.S.C. §

1692e(4).

       123.    The FDCPA states that it is unlawful for a debt collector to threaten to take any

action that cannot legally be taken or that is not intended to be taken. 15 U.S.C. § 1692e(5).

       124.    The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that the consumer committed a crime or other conduct in order to disgrace the consumer.

15 U.S.C. § 1692e(7).

       125.    The FDCPA states that it is unlawful for a debt collector to communicate to any

person credit information which is known or which should be known to be false. 15 U.S.C. §

1692e(8).

       126.    The FDCPA states that it is unlawful for a debt collector to use any false

representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C. §

1692e(10).

       127.    The FDCPA states that it is unlawful for a debt collector to communicate in a



                                                30
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.31 Page 31 of 37




communication with a consumer to fail to disclose that the communication is from a debt

collector. 15 U.S.C. § 1692e(11).

       128.    The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that documents are legal process. 15 U.S.C. § 1692e(13).

       129.    The FDCPA states that it is unlawful for a debt collector to use any business,

company, or organization name other than the true name of the debt collector’s business,

company, or organization. 15 U.S.C. § 1692e(14).

       130.    The FDCPA states that it is unlawful for a debt collector to use unfair or

unconscionable means to collect or attempt to collect any debt. 15 U.S.C. § 1692f.

       131.    The FDCPA states that it is unlawful for a debt collector to collect any amount

unless such amount is expressly authorized by the agreement creating the debt or permitted by

law. 15 U.S.C. § 1692f(1).

       132.    Defendants and their employees and agents have violated the FDCPA, 15 U.S.C.

§§ 1692d, 1692d(1) and (6), 1692e, 1692e(1), (2)(A), (2)(B), (3), (4), (5), (7), (8), (10), (11), (13)

and (14), and 1692f and 169f(1).

       133.    The FDCPA states that if a consumer notifies a debt collector in writing that the

consumer refuses to pay a debt or that the consumer wishes the debt collector to cease further

communications with the consumer, the debt collector shall not communicate further with the

consumer. 15 U.S.C. § 1692c(c).

       134.    The FDCPA requires that, within five days of the initial communication with a

consumer in connection with the collection of any debt, a debt collector shall, unless the required

information is contained in the initial communication or the consumer has paid the debt, send the



                                                 31
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.32 Page 32 of 37



consumer a written notice containing the information mandated by 15 U.S.C. § 1692g(a).

       135.    Defendants and their employees and agents failed to timely send to Ms. Bentley

a notice containing the information required by 15 U.S.C. § 1692g(a).

       136.    Each defendant and each defendant’s employees, managers, owners, agents,

affiliates and co-conspirators had knowledge of, approved of, and ratified the use of the unlawful

debt collection practices that are described in this complaint.

       137.    Defendants and their employees, managers, owners, agents, affiliates and co-

conspirators each have intentionally and wilfully violated the FDCPA.

       138.    The FDCPA states in part, “It is the purpose of this subchapter to eliminate

abusive debt collection practices by debt collectors” and “to insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively disadvantaged.” 15

U.S.C. § 1692(e).

       139.    Defendants and their employees, managers, owners, agents, affiliates and co-

conspirators, to increase their business and profits, have knowingly chosen to use debt collection

practices that violate the FDCPA, to the competitive disadvantage of those debt collectors who

have chosen to abide by the law and refrain from using those same unlawful debt collection

practices.

       140.    In connection with efforts to collect an alleged debt from Ms. Bentley,

defendants obtained and used personal information regarding Ms. Bentley from an internet skip-

tracing database, such as LexisNexis Risk Management, Inc. (Accurint), TransUnion Risk and

Alternative Data Solutions, Inc. (TLO), UDT Group, LLC (Delvepointe), or Interactive Data,

LLC.

       141.    The database used by defendants was derived in part from non-public motor

                                                 32
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.33 Page 33 of 37



vehicle records and searches made with the database are subject to the terms of the Drivers

Privacy Protection Act. Subscribers to the database must sign an application stating that the

subscriber will comply with the DPPA. Further, every time a subscriber logs on to use the

database, the subscriber is confronted with a screen that requires the subscriber to affirmatively

state the permissible purpose under the DPPA for which the subscriber is requesting the personal

information.

       142.    The DPPA was enacted in response to growing concerns over the ease with which

stalkers and other criminals could obtain personal information from state departments of motor

vehicles. Reno v. Condon, 528 U.S. 141, 143–44, 120 S.Ct. 666, 145 L.Ed.2d 587 (2000).

       143.    The DPPA states:

               (a) Procurement for unlawful purpose. – It shall be unlawful for any person
               knowingly to obtain or disclose personal information, from a motor vehicle
               record, for any use not permitted under section 2721(b) of this title.

               (b) False representation. – It shall be unlawful for any person to make false
                representation to obtain any personal information from an individual’s motor
               vehicle record.

18 U.S.C. § 2722.

       144.    The DPPA also states:

               “personal information” means information that identifies an individual, including
               an individual’s photograph, social security number, driver identification number,
               name, address (but not the 5-digit zip code) [and] telephone number . . . .

18 U.S.C. § 2725(3).

       145.    The DPPA also states:

               A person who knowingly obtains, discloses or uses personal information, from a
               motor vehicle record, for a purpose not permitted under this chapter, shall be
               liable to the individual to whom the information pertains, who may bring a civil
               action in a United States district court.


                                                33
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.34 Page 34 of 37



18 U.S.C. § 2724(a).

          146.   The DPPA enumerates the only “permissible uses” for which personal

information may be obtained. 18 U.S.C. § 2721(b).

          147.   Defendants did not have a “permissible use” under the DPPA to obtain, disclose

or use personal information regarding Ms. Bentley.

          148.   Defendants used the database to obtain, disclose and use personal information

regarding Ms. Bentley.

          149.   Defendants made a false representation to the provider of the database to obtain

personal information regarding Ms. Bentley that was derived from Ms. Bentley’s motor vehicle

record.

          150.   Alternatively, the entity that obtained Ms. Bentley’s personal information from

the database and disclosed the personal information to defendants, made a false representation to

the provider of the database to obtain personal information regarding Ms. Bentley that was

derived from Ms. Bentley’s motor vehicle record.

          151.   It is a crime to knowingly violate the DPPA. 18 U.S.C. § 2723.

          152.   Defendants knowingly obtained, disclosed and used Ms. Bentley’s personal

information, from a motor vehicle record, for a purpose not permitted under the DPPA, and with

willful or reckless disregard for the law.

          153.   No defendant had a “permissible use” as the phrase is defined in the DPPA to

obtain, use or disclose Ms. Bentley’s personal information obtained from the database.

          154.   No defendant had Ms. Bentley’s consent, permission, authorization or waiver to

obtain Ms. Bentley’s personal information from the database.

          155.   A civil action under the DPPA may be commenced within four years after the

                                                 34
 Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.35 Page 35 of 37



cause of action accrues. 28 U.S.C. § 1658(a); Rasmusson v. Chisago County, , 991 F.Supp.2d

1065, 1079 (D.Minn. 2014).

         156.   The DPPA imposes vicarious liability on principals for the acts of the actions of

their agents who act with apparent authority. Margan v. Niles, 250 F.Supp.2d 63, 77 (N.D.N.Y.

2003).

         157.   Defendants intentionally and wilfully violated the DPPA.

         158.   Each defendant was aware, or should have been aware, of the unlawful debt

collection practices being used by the other defendants to collect alleged debts.

         159.   As an actual and proximate result of the acts and omissions of defendants and

their employees and agents, plaintiff has suffered actual damages and injury, including but not

limited to, monetary loss, fear, stress, mental anguish, emotional stress, acute embarrassment,

anxiety, loss of sleep, and suffering, for which he should be compensated in an amount to be

established by jury and at trial.

V.       Claims for Relief

                          Count 1 – Fair Debt Collection Practices Act

         160.   Plaintiff incorporates the foregoing paragraphs by reference.

         161.   Each defendant has violated the FDCPA. Each defendant’s violations of the

FDCPA include, but are not necessarily limited to, the following:

         a)     Defendants violated 15 U.S.C. § 1692c(c);

         b)     Defendants violated 15 U.S.C. § 1692d by engaging in conduct, the natural

                consequence of which is to harass, oppress, or abuse a person in connection with

                the collection of a debt;

         c)     Defendants violated 15 U.S.C. § 1692e by using false, deceptive and misleading

                                                35
Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.36 Page 36 of 37



            representations and means in connection with the collection or attempted

            collection of a debt;

     d)     Defendants violated 15 U.S.C. § 1692f by using unfair and unconscionable means

            to collect or attempt to collect a debt from plaintiff; and

     e)     Defendants violated 15 U.S.C. § 1692g.

     Wherefore, plaintiff seeks judgment against each defendant for:

     a)     Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

     b)     Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A);

     c)     Costs and reasonable attorney’s fees pursuant to 15 U.S.C. § 1692k(a)(3); and

     d)     Such further relief as the court deems just and proper.

                        Count 2 – Drivers Privacy Protection Act

     162.   Plaintiff incorporates the foregoing paragraphs by reference.

     163.   Each defendant has violated the DPPA, 18 U.S.C. § 2722(a) and (b).

     Wherefore, plaintiff seeks judgment against each defendant for:

     a)     Actual damages, but not less than liquidated damages in the amount of $2,500.00,

            pursuant to 18 U.S.C. § 2724(b)(1);

     b)     Punitive damages pursuant to18 U.S.C. § 2724(b)(2);

     c)     Reasonable costs and attorneys’ fees pursuant to18 U.S.C. § 2724(b)(3);

     d)     An injunction prohibiting defendants from further obtaining or using plaintiff’s

            personal information, pursuant to 18 U.S.C. § 2724(b)(4);

     e)     An order requiring defendants to provide plaintiff with the original and all copies

            of any and all documents of any kind that contain any of plaintiff’s personal

            information, pursuant to 18 U.S.C. § 2724(b)(4);

                                              36
Case 1:20-cv-00600-PLM-RSK ECF No. 1 filed 07/01/20 PageID.37 Page 37 of 37



       f)     An order requiring defendants to provide plaintiff with the original and all copies

              of any and all documents of any kind pursuant to which defendants obtained

              plaintiff’s personal information, pursuant to 18 U.S.C. § 2724(b)(4); and

       g)     An injunction prohibiting defendants from disseminating plaintiff’s personal

              information to any other entity, pursuant to 18 U.S.C. § 2724(b)(4).



Dated: June 29, 2020                                /s/ Phillip C. Rogers
                                                     Phillip C. Rogers (P34356)
                                                     Attorney for Plaintiff
                                                     6140 28th Street SE, Suite 115
                                                     Grand Rapids, Michigan 49546-6938
                                                     (616) 776-1176
                                                     ConsumerLawyer@aol.com




                                               37
